Title: To John Adams from Edward Rutledge, 16 July 1778
From: Rutledge, Edward
To: Adams, John


     
      My dear Sir
      Charles Town So. Carolina July 16th. 1778
     
     The State of South Carolina, desirous of protecting her Trade, with as little Burthen to the United States as possible, has voted a Sum of Money for the purpose of purchasing three Frigates, has appointed Mr. Gillon to the Command of them and sent him to France to procure them. Satisfied as I am that, you would chearfully shew any Civilities, and if necessary, yield your Protection, to a Man of Character and a Gentleman, I could not forego the opportunity of introducing him to you; and of assuring you that, I shall consider any Act of Kindness, which he may receive at your Hands, with as much Esteem, as if confer’d personally on me.
     I can say nothing to you on the Subject of Politics that would be at all new; you have them of every kind, from the Fountain Head. It is from your Side of the Atlantic that great Things are expected, it is from thence we hope to hear that, you have lighted up a Fire, not only to roast, but absolutely to consume, the whole House of Hanover. Little less will satisfy our sanguine Countrymen, and nothing less will be its Fate, unless the other Powers of Europe should interpose their Influence, and preserve the Remains of a shatter’d Empire. I sincerely congratulate you on an Alliance with France; its Effects have been miraculous——besides its having placed our Currency on a more satisfactory Footing, it has worked wonders in the Minds of Men: with all your Knowledge of human nature you would still be amazed to see, what a Conversion has taken place in the political Opinion of Numbers; from the multitude of Disaffected, we have had whole Hosts of Patriots, new born Patriots Sir, who mean to be firm Friends to our good old Cause; until they shall think it for their Interest to be otherwise. However lest they should relapse, (which you know is ever dangerous, and to be dreaded in these quick Changes) and that they might make some Amends for their numberless Transgressions, we have sent forth Cargoes of them to preach the new Faith, and that they may do it to the Extent of their Abilities, Britain is the chosen Spot, on which they are to repose, their wearied Virtue. She has from Time to Time sent America her Convicts, the Obligation is now to be cancell’d. I congratulate her, on her Acquisition: And that she may be the more secure of her Subjects, we have followed her Example in another Instance, by annexing Death to the Crime of returning from Transportation; a small punishment, tho’ apparently severe for the many Injuries, they have, and the irreparable ones they would have brought on the virtuous part of our Community. I am Dr. Sir with Esteem & with sincerity your most obedt. Servt.
     
      Edward Rutledge
     
    